DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2021 has been entered.
 
Response to Amendment
	Claims 21-24, 26-27 and 32-40 were rejected in Office Action mailed on 08/18/2021.
	Applicant filed a response, amended claims 21-24, 26-27, 32 and 39.
	Claims 21-40 are currently pending in the application, of claims 25 and 28-31 are withdrawn from consideration. Claims 1-20 were previously cancelled.
	Claims 21-24, 26-27 and 32-40 are being examined on the merits in this Office Action.

Claim Objections
NOTE: In the previous Office Action from 08/18/2021, an atypical number of informalities were identified resulting in all claims being objected. Examiner identified and delineated the objections however, they were not intended to be exhaustive. It was suggested for Applicant to review the claims to ensure all objective matter is addressed and redraft or amend the claims substantially so as to 
Claims 21-24, 26-27 and 32-40 are objected to because of the following informalities:  
In claim 21, it is suggested to amend “the anodes” to - -each of the anode- -. Or in the alternative, it is suggested to amend “each include an anode and a cathode” to - -comprising anodes and cathodes- -.
In claim 21, it is suggested to amend “for” to - -configured for- -.
In claim 21, it is suggested to amend “that provides” to - -configured to provide- -.
In claim 21, it is suggested to amend “that determines” to - -configured to determine- -.
In claim 21, it is suggested to amend “include” to - -comprising- -.
In claim 21, line 17, it is suggested to amend “of the cell stack assemblies” to - -of the plurality of cell stack assemblies.
In claim 22, lines 3 and 6, it is suggested to amend “of the cell stack assemblies” to - -of the plurality of cell stack assemblies.
In claim 22, it is suggested to amend “determines” to - -is configured to determine- -.
In claim 23, line 3, it is suggested to amend “of the cell stack assemblies” to - -of the plurality of cell stack assemblies.
In claim 26, line 3, it is suggested to amend “of the cell stack assemblies” to - -of the plurality of cell stack assemblies.
In claim 26, it is suggested to amend “provides” to - -configured to provide- -.
In claim 27, lines 5, it is suggested to amend “each third hydrogen concentration sensor” to - -the plurality of third hydrogen concentration sensor- -.

In claim 34, it is suggested to amend “includes” to - -comprising- -.
In claim 39, it is suggested to amend “situated” to - -positioned- -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the output" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation “the plurality of cell stack assemblies such that each of the plurality of cell stack assemblies is associated with at least one of the plurality of third hydrogen concentration sensors, each third hydrogen concentration sensor providing an indication of the third concentration of hydrogen of the associated one of the plurality of cell stack assemblies”. It is not clear what is required by this limitation.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims	21-24 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hallum (U.S. Patent 6,455,181) and further in view of Balliet et al. (U.S. Patent Application Publication 2004/0197621).
Regarding claim 21, Hallum teaches a plurality of fuel cell stack assemblies (i.e., stack) (column 2, lines 54-60) each including a plurality of fuel cells (column 2, lines 54-60) including an anode and a cathode (column 2, lines 54-60; column 3, lines 58-67; column 4, lines 65-67; column 5, lines 1-15), comprising:
a hydrogen concentration sensor (i.e., sensor) (80) that provides an indication of a first and second hydrogen concentration in a fluid flowing into and anode inlet and out of and anode exit respectively (i.e., sensor detects the concentrations of hydrogen ion the gases flowing in anode gas inlet and outlet lines) (column 5, lines 15-20) (which corresponds to a first hydrogen concentration sensor that provides an indication of a first concentration of hydrogen; and an indication of a second concentration of hydrogen); and
a processor (i.e., controller) that determines a utilization of hydrogen based on the first and second concentrations and utilization of hydrogen by at least one of the plurality of cell stack assemblies (i.e., the difference in hydrogen concentration is measured and transmitted to a controller which regulates the gas inlet…based on the amount of hydrogen needed or desired to operate the stack) (column 5, lines 18-32). 
Hallum does not explicitly articulate a first hydrogen concentration sensor and a second hydrogen concentration sensor however, as articulated above, Hallum teaches a sensor that provides 
In addition, the Examiner notes that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim (i.e., sensors; processor), the same is considered capable of meeting the functional limitations (i.e., provides an indication of a concentration of hydrogen; determine a utilization of hydrogen). 
Moreover, a skilled artisan would appreciate incorporating a plurality of cell stack assemblies to predictably increase the capacity of the device to mount an increased number of cells stack and therefore, provide desired or higher output power/voltage (as Hallum suggests). If one increase the amount of stacks, it would be apparent to include a sensor for each in order to monitor and regulate hydrogen utilization of each stack assembly thereby arriving at the presently claimed invention where a plurality of first, second, third, etc. of sensors can by installed to monitor hydrogen concentrations.
As to the particulars of the power plant, while not explicitly articulated by Hallum, the foregoing is implicit or at the very least highly obvious. For instance, Hallum teaches the system can include multiple fuel cell stack (i.e., first and second fuel cell stack) (column 3, lines 59-67). Fuel cell power plants are known to include multiple fuel cell stacks to provide a higher power output depending on a particular power demand. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the fuel cell stack assembly of Hallum would have 
Balliet, directed to a fuel cell power plant having a fuel cell concentration censor (abstract), teaches fuel cells are known and commonly used to produce electrical energy from hydrogen and have applicability in power plants (paragraph [0002]) having an anode inlet (28) for carrying fuel towards anodes of the fuel cells (paragraph [0018] and anode outlet (50) for carrying fluid away from anodes of the fuel cells (paragraph [0019) (see figure 1).
In view of the disclosure of Balliet of the applicability of fuel cells in power plants, it would therefore be obvious to one of ordinary skill in the art to use the fuel cell stacks of Hallum for a fuel cell power plant as taught by Balliet, and thereby arrive at the claimed invention. 
Regarding claim 22-24, Hallum does not explicitly teach the particulars of the processor as recited in the instant claims however, Hallum teaches the processor (i.e., controller) controls or adjust the flow of hydrogen (i.e., gas) in response to a measure voltage to an amount of hydrogen needed or desire (column 5, lines 15-31). As such, it is clear that the processor determines or provides an indication to a utilization within and outside a preselected range to responds to and process instructions based on hydrogen needed or required. In addition, a skill artisan would appreciate using an alarm indicating fuel starvation as this is a common method of alert or signal utilized when something reach a value outside of an established threshold percentage. It is also noted that such limitations in the instant claims are interpreted to be functionally defined limitations of the claimed power plant (see MPEP 2114(I)). It is submitted that the apparatus of Hallum possesses the requisite claimed structure (i.e., fuel cell stack assemblies, fuel cells, sensor, processor), such that it would necessarily follow that the system would be capable of performing the recited functionality.
Regarding claims 26-27, as indicated above Hallum teaches at least one fuel cell stack assembly (i.e., first and second fuel cell stack) (column 3, lines 59-67). Hallum teaches a hydrogen concentration sensor (i.e., sensor) (80) that provides an indication of a first and second hydrogen concentration in a fluid flowing into and anode inlet and out of and anode exit respectively (i.e., sensor detects the concentrations of hydrogen ion the gases flowing in anode gas inlet and outlet lines) (column 5, lines 15-20) and a processor (i.e., controller) that determines a utilization of hydrogen based on the first and second concentrations (i.e., the difference in hydrogen concentration is measured and transmitted to a controller which regulates the gas inlet) (column 5, lines 18-32). The particular of the third hydrogen concentration sensor is not explicitly articulated however, Hallum teaches the system can include one or more additional sensors which can be connected in series to the sensor (column 3, lines 45-51). A such, it would be obvious to a skilled artisan to add a plurality of third hydrogen concentration sensor to provide indication of a third concentrations of hydrogen associated with anodes exit the fuel cell stack assemblies and the processor to determine a utilization of hydrogen based on respective indications from third hydrogen concentration sensors, and thereby arrive at the claimed invention as recited in the instant claims. Moreover, as articulated above a skilled artisan would appreciate incorporating a plurality of cell stack assemblies to predictably increase the capacity of the device to mount an increased number of cells stack and therefore, provide desired or higher output power/voltage (as Hallum suggests). If one increase the amount of stacks, it would be apparent to include a sensor for each (as one stack requires a sensor to monitor the hydrogen concentration) in order to monitor and regulate hydrogen utilization thereby arriving at the presently claimed invention. If one increase the amount of stacks, it would be apparent to include a sensor for each in order to monitor and regulate hydrogen utilization of each stack assembly thereby arriving at the presently claimed invention where a plurality of first, second, third, etc. of sensors can by installed to monitor hydrogen concentrations. In addition, the Examiner notes that while features of an apparatus may be recited either structurally or . 
Claims	32-37 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Hallum (U.S. Patent 6,455,181) and further in view of Balliet et al. (U.S. Patent Application Publication 2004/0197621) as applied to claim 21 above and further, in view of Koji et al. (JP2000131273A, machine translation).
Regarding claim 32, Hallum teaches the fuel cell power plant as described above in claim 21. Hallum does not describes the particular structure of the hydrogen sensor as recited in the instant claim.
Koji, directed to a hydrogen gas sensor (paragraph [0001]), teaches a hydrogen sensor that provides an indication of hydrogen concentration (paragraph [0001]) comprising:
a hydrogen chamber (i.e., gas chamber) (17) configured to isolate hydrogen within the hydrogen chamber from gas outside the hydrogen chamber (i.e., the hydrogen is accumulated in the reference gas chamber 17) (paragraph [0013]-[0017]) (see figure 1);
a hydrogen evolving electrode (6) (i.e., second electrode) configured to generate pure hydrogen within the hydrogen chamber (i.e., the protons and electrons that have reaches the second electrode 6 react to generate hydrogen) (paragraph [0013]-[0017] – Note: the electrolyte is selectively proton permeable and thus the hydrogen that forms would be “pure hydrogen” as the only compound present would be protons that react to form the hydrogen gas);
a reference electrode (8) (i.e., fourth electrode) situated to be exposed to pure hydrogen within the hydrogen chamber (i.e., the hydrogen is in contact with the forth electrode) (paragraph [0013]-[0017]) (see figure 1);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the generically disclosed hydrogen concentration sensor of Hallum with the hydrogen sensor taught by Koji because Koji teaches that the sensor can be used to detect the concentration of hydrogen and the selection of a known material which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art (see MPEP 2144.07). Furthermore, the simple substitution of one known element for another (i.e., one hydrogen concentration sensor for another) is likely to be obvious when predictable results are achieve (i.e., determining the concentration of hydrogen gas) (see MPEP 2143). 
Regarding claim 33, Hallum teaches the fuel cell power plant as described above in claim 21 and 32 to include the hydrogen concentration sensor as modified by Koji and further teaches the hydrogen evolving electrode introduces a positive pressure within the hydrogen chamber (i.e., the hydrogen accumulated in the reference gas chamber 17 escapes to the outside through the ventilation hole) (paragraph [0009], [0016]). 
In addition, the limitation “introduces a positive pressure within the hydrogen chamber” is interpreted to be a functionally defined limitation (see MPEP 2114(I)). It is submitted that the apparatus of Hallum possess the requisite claimed structure (i.e., a hydrogen concentration sensor), such that it would necessarily follow that the system would be capable of performing the recited functionality.  
Regarding claim 34, Hallum teaches the fuel cell power plant as described above in claim 21 and 32-33 to include the hydrogen concentration sensor as modified by Koji and further teaches:
the hydrogen chamber includes a vent (i.e., gas is vented out ventilation hole 17a) (paragraph [0016]); and
the positive pressure within the hydrogen chamber prevents the gas outside the hydrogen chamber from entering the hydrogen chamber through the vent (i.e., the accumulating hydrogen gas is vented through the ventilation means so that the gas is released when certain partial pressure of hydrogen is accumulated so as to keep the reference gas (hydrogen) partial pressure constant) (paragraph [0009], [0016]) (see figure 1) (Note: the constant partial pressure would necessarily keep outside gas from entering into the reference gas chamber otherwise the chamber would not provide a suitable hydrogen gas as a reference). 
In addition, the limitation “prevents the gas outside the hydrogen chamber from entering the hydrogen chamber through the vent” is interpreted to be a functionally defined limitation (see MPEP 2114(I)). It is submitted that the apparatus of Hallum possess the requisite claimed structure (i.e., a hydrogen concentration sensor), such that it would necessarily follow that the system would be capable of performing the recited functionality.  
Regarding claim 35, Hallum teaches the fuel cell power plant as described above in claim 21 and 32 to include the hydrogen concentration sensor as modified by Koji and further teaches:
the hydrogen evolving electrode is part of a first electrochemical cell; and the reference electrode (i.e., the second electrode 6 is part of a first (top) electrochemical cell connected to a DC voltage source 10 that make up the hydrogen pump electrochemical cell) (paragraph [0014]) (see figure 1); and 

Regarding claim 36, Hallum teaches the fuel cell power plant as described above in claim 21, 32, and 35 to include the hydrogen concentration sensor as modified by Koji and further teaches:
the first electrochemical cell comprises a first matrix containing an electrolyte (i.e., the first top electrochemical cell comprises a solid electrolyte 2 that has perovskite-type proton conductive solid electrolyte material) (paragraph [0007], [0015]) (see figure 1); 
the first electrochemical cell comprises a hydrogen oxidizing electrode (i.e., first electrode 5 oxidizes the hydrogen gas in the measurement gas to form a proton and electrons that travel through the electrolyte 2) (paragraph [0016]) (see figure 1); 
the first matrix is at least partially situated between the hydrogen oxidizing electrode and the hydrogen evolving electrode (i.e., the solid electrolyte 2 is disposed at least partially between the first electrode 5 and the second electrode 6) (paragraph [016]) (see figure 1); and 
a voltage is applied across the hydrogen-evolving electrode and the hydrogen-oxidizing electrode (i.e., DV voltage source 10 applies a voltage to the first electrode 5 and second electrode 6 to oxidize the hydrogen gas at the second electrode 5 (paragraph [0016]) (see figure 1).
Regarding claim 37, Hallum teaches the fuel cell power plant as described above in claim 21, 32, and 35-36 to include the hydrogen concentration sensor as modified by Koji and further teaches:
the second electrochemical cell includes a second matrix at least partially situated between the reference electrode and the detection electrode (i.e., solid electrolyte 3 is disposed between the forth electrode 8 and the third electrode 7) (paragraph [0013] (see figure 1); and 
a voltage across the reference electrode and the detection electrode provides the indication of the concentration of hydrogen in the gas outside the hydrogen chamber (i.e., an electromagnetic force 
Regarding claim 39, Hallum teaches the fuel cell power plant as described above in claim 21 to include the hydrogen concentration sensor as modified by Koji and further teaches the sensor can detect difference in content of a gas in an inlet stream and an outlet stream of the system (abstract) (column 3, lines 1-15) which reads on the claimed limitation.
Regarding claim 40, Hallum teaches the fuel cell power plant as described above in claim 21 and 32 to include the hydrogen concentration sensor as modified by Koji and further teaches no current passes at the reference electrode (i.e., no current passes at the fourth electrode 8) (paragraph [0017]) (figures 1-2)
Claim 38 are rejected under 35 U.S.C. 103 as being unpatentable over Hallum (U.S. Patent 6,455,181) and further in view of Balliet et al. (U.S. Patent Application Publication 2004/0197621) as applied to claim 21 and 32-37 above and further, in view of Koji et al. (JP2000131273A, machine translation) and LaConti (U.S. Patent 4,025,412).
Regarding claim 38, Hallum teaches the fuel cell power plant as described above in claim 21 and 32-37 to include the hydrogen concentration sensor as modified by Koji but is silent with respect to the electrolyte in the first and second matrix being phosphoric acid.
LaConti teaches an electrochemical cell wherein the electrodes are separated by the electrolyte element wherein the electrolyte may be a fiber glass containing an aqueous solution of an acid such as phosphoric acid (column 4, lines 23-30).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the solid electrolyte of Hallum as modified by Koji, and use a fiberglass material with phosphoric acid as LaConti teaches those electrolytes can be used as an electrolyte for gas sensing electrodes (column 4, lines 23-30) and the selection of a known material, 

Response to Arguments
	Examiner appreciates the amendment to the claims to addressed the informalities identified in the previous Office Action however, as indicated above, the claims appear to continue having objectionable matter therefore, a new objection to the claims is presented in this Office Action. In addition, the amendments address the previous rejection of the claims under 112. The rejection of claim 21 is withdrawn however, a new rejection under 112 of claims 23 and 27 in view of the amendments is presented in this Office Action. 
	Applicant argue there is nothing in the references suggesting a combination of three different hydrogen sensors. 
	Examiner respectfully disagree. While the prior art does not explicitly teaches a plurality of third hydrogen concentration sensors, such would be obvious at least for the reasons indicated above in the rejection of claim 21. For instance, Hallum teaches a hydrogen concentration sensor (i.e., sensor) (80) that provides an indication of a first and second hydrogen concentration in a fluid flowing into and anode inlet and out of and anode exit respectively (i.e., sensor detects the concentrations of hydrogen ion the gases flowing in anode gas inlet and outlet lines) (column 5, lines 15-20). Hallum further teaches to increase electrical energy available, a plurality of fuel cells can be arranged in series to fuel cell stack 
	Applicant argue the suggestion in the Office Action that “the structure of the prior art teaches all the structural limitations of the claims” is incorrect. In particular, that the processor and sensors recite a structure rather than a function. 
	Examiner respectfully disagree. There is nothing in the claim defining a structural feature of the processor. The claims only recite what a processor do not what the processor comprises of. The processor appear to merely provide the function of determining the utilization of hydrogen and does not impart a structural distinction in the fuel cell power plant from that of the prior art.

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Scartozzi et al. (U.S. Patent Application Publication 2003/0077495).
Tezuka et al. (U.S Patent Application Publication 2009/0291342).
Kim et al. (U.S. Patent Application Publiation 2016/0171797).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723